DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 08/24/2020 is acknowledged.  Claims 1, 3, 38-39, and 43,  have been amended.  Claims 2, and 5 have been cancelled. Claims 1, 3-4, 6-45 and 47 are currently pending.  Claims 21, 37 and 43-44 remain withdrawn.  Claims 1, 3-4, 6-20, 22-36, 38-42, 45 and 47 have been treated on the merits.

Response to Arguments
Applicant argues that Cherinko does not hint that the type of agitator or impeller could make a difference in yield or demulsification time.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The selection of a low shear agitator/impeller is rendered obvious by the teaching of Painter specifically for purposes of limiting emulsification, as Painter teaches the effect of using a low shear agitator or impeller is to limit emulsification.
Applicant argues that Painter does not teach the specific agitator or impeller claimed.  In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The use of the claimed agitators or impellers is taught by Kunas.
Applicant argues that the conditions of Painter are different than the instantly claimed method.  This is not found persuasive as Painter is used to teach a rationale for using a low shear agitator or impeller in the production of oil from lysed biomasses. The teaching of Painter is not used for the specific steps of obtaining the oil from the microbial cells.    
In light of the amendment to the claims, the double patenting rejection has been withdrawn.  
In light of the amendment to the claims, the rejection of record has been modified as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-20, 22-27, 29-36, 41-42, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over by Cherinko (USPGPub 20110295028/IDS submitted) in view of Kunas (USPGPub 20050239199/previously cited) and Patinier (WO2012164211/IDS submitted, reference will be made to English Language Equivalent USPGPub 20140073037).
 Regarding claim 1 and the limitations “A process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, wherein the process comprises”,  Cherinko teaches a process of extracting lipids from cells, ([0003]). 
Regarding claim 1 and the limitation “:(a) lysing the cells comprising the microbial oil to form a lysed cell composition; (b) demulsifying the lysed cell composition to form a demulsified lysed cell composition;”  Cherinko teaches lysing the microbial cells and demulsifying the lysed cell composition to form a demulsified lysed cell composition, ([0010]-[0013]). 
Regarding claims 1, 8, 45, and 47 and the limitations “wherein (b) comprises (i) low shear agitation, (ii) axial-flow agitation, or (iii) a combination thereof, and wherein said (i) low shear agitation, (ii) axial-flow agitation, or (iii) a combination thereof, is provided by an impeller selected from fluid foil impellers, hydrofoil impellers, pitch-blade turbines and combinations thereof”, “wherein (a) further comprises agitating the cells.”, “wherein said (i) low shear agitation, (ii) axial-flow agitation, or (iii) a combination thereof is provided by an a pitched blade 
	Cherinko does not explicitly teach the use of a pitched blade or hydrofoil impeller as an axial flow impeller, nor does Cherinko teach a reason for using low shear axial flow propellers in the process of lysing and demulsification.  The use of such impellers would have been obvious as pitched blade and hydrofoil impellers are known in the art of stirred tank reactors including bioreactors, to be used for agitating and stirring fluidic medium by Kunas.  Further the reason for using such agitation means is taught in the same field of endeavor by Patinier.
	In the same field of endeavor as stirred tank bioreactors for carrying out biological processes, Kunas teaches bioreactors with different impeller or agitation mechanism, and teaches the use of hydrofoil, pitched blades ([0064]).  
	In the same field of endeavor as obtaining microbial oil using a bioreactor, Patinier teaches that the use of low shear propeller stirrer, i.e. a pitched blade impeller can be used to limit emulsification of the lysate ([0101]).  
	One of ordinary skill in the art would thus have found it obvious that a hydrofoil impeller or pitched blade impeller/turbine could be used in the method of Cherinko, as the agitation means are taught for use in the same purpose by Kunas.  One of ordinary skill in the art would be motivated to use low shear agitation means and axial flow impellers taught by Kunas for the reasons taught by Patinier, i.e. to limit the formation of emulsion in a process which is trying to 

Regarding claim 1 and the limitations “(c) separating the oil from the demulsified lysed cell composition; and (d) recovering the oil;”  Cherinko teaches separating the oil from the demulsified lysed cell composition using methods such as centrifugation to separate and recover the oil, ([0025], [0030], [0102].
Regarding claim 1 and the limitation “wherein (b) is done from 90°C to 100°C at a pH of 4 or lower or 10 or higher”,  Cherinko teaches heating the lysed cell composition being demulsified, to 60 to 100 °C ([0012], [0021], [0022]), and teaches embodiments in which heating is done to 90°C to 100°C ([0023]). Cherinko teaches raising the pH of the lysed cell composition to a pH of 8 or above, ([0014], [0015]), and teaches embodiments of raising the pH to 10 and above, and ranges of 10 to 12 and 10-11 by addition of base ([0128]).
Regarding claim 3, and the limitation “wherein (a) further comprises heating the cells or the composition to from about 60°C to about 100°C”,  Cherinko teaches embodiments in with the cells are heated to temperatures of 62 and 60°C to lyse the cells ([0242], [0395]).  One of ordinary skill in the art would thus find it obvious that such conditions could be used to lyse the cells.   
Regarding claims 4, and the limitations “wherein (b) further comprises adding a base to the lysed cell composition.”, Cherinko teaches raising the pH of the lysed cell composition to an pH of 8 or above, ([0014], [0015]).  Cherinko further teaches raising the pH twice, ([0013]).  Raising the pH is accomplished by addition of a base ([0128]).. 

Regarding claims 7, 25, 26, 27 and the limitations “wherein (b) further comprises adding at least one enzyme”, “wherein the enzyme is selected from beta-glucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof”, “wherein the enzyme is a beta- glucanase”, and ”wherein the enzyme is added in an amount of from about 0.05% to about 10% by weight of the lysed cell composition. ”,  Cherinko teaches that enzymes may be added, including enzymes which are beta-glucanases, such as cellulase and beta glucosidase, ([0027]).   As Cherinko teaches that some enzymes are activated by heating, one of ordinary skill in the art would find it obvious to add the enzyme during a step in which heating was occurring, such as the step of heating to demulsify the composition.  One would further be motivated to do so to aid in the lysing of the cells and removal of cellular components and macromolecules which may interfere with separation of the lipid. One of ordinary skill in the art would find the amount of enzyme added to be a result effective variable as it is a catalyst which is aiding in the degradation of cellular components, and one would thus find that the amount could be optimized.  Further the examples of Cherinko demonstrated adding enzyme at an amount of 0.5%, and thus would find it obvious to optimize the amount based on the amount used in the examples. 

	Regarding claims 10 and 11, and the limitations “, wherein the cells of (a) are unwashed”, and “wherein the cells of (a) are contained in a fermentation broth.  ”, Cherinko teaches that embodiments of the invention the cells are unwashed, ([0095]). Cherinko further teaches embodiments in which fermentation cell broth is used, ([0129], [0131]). 
Regarding claim 12 and the limitation “wherein (c) comprises centrifuging the demulsified lysed cell composition”, Cherinko teaches that the oil may be isolated using centrifugation, ([0030], [0102]).  
 Regarding claim 13, 14, 15, and 16 “wherein the polyunsaturated fatty acid is selected from an omega-3 fatty acid, an omega-6 fatty acid, and mixtures thereof. ”, “wherein the polyunsaturated fatty acid is selected from docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA), arachidonic acid (ARA), gamma-linolenic acid (GLA), dihomo-gamma-linolenic acid (DGLA), stearidonic acid (SDA), and mixtures thereof.  ”, “wherein the polyunsaturated fatty acid is docosahexaenoic acid (DHA).  ”, and “wherein the 
	Regarding claims 17, 18, 19, and 20, and the limitations “wherein the microbial cells are algae,yeast, fungi, protist, or bacteria cells”, “wherein the microbial cells are from the genus Mortierella, genus Crypthecodinium, or order Thraustochytriales”, “wherein the microbial cells are from the order Thraustochytriales.  ”, “wherein the microbial cells are from the genus Thraustochytrium, Schizochytrium, or mixtures thereof.”  Cherenko teaches the use of many microorganism including the protist Schizochytrium, ([0106], [0107]).  
	Regarding claim 22 and the limitation “wherein the lysed cell composition comprises liquid, cell debris, and microbial oil”, Cherinko teaches that the lysed cell composition comprises liquid, cell debris and oil, ([0131]). 
Regarding claim 23 and the limitation “wherein an organic solvent is not used to obtain the oil from the cells “, Cherinko teaches that organic solvent is not used in some embodiments,([0083]).  
Regarding claim 24 and the limitation “wherein the mean particle size of the microbial oil droplets formed during demulsification of the lysed cell composition is at least 10 microns”, It is unclear how this property is obtained or what the limitation means due to the lack of written description as noted above.  The method of Cherinko teaches all of the claimed active steps, and thus would inherently produce a product with the same properties as the instant method.   If a special step is required to achieve the claimed results, then such a step should be claimed.  As noted in MPEP 2173.05(g), “For example, when claims merely recite a description 
Regarding claims 30 and 31, and the limitations “wherein the oil of (d) is a crude oil. ”, and “wherein (d) further comprises refining the crude oil to obtain a refined oil”,  Cherinko describes that the oil may be a crude oil, ([0049], [0175], [0194]). 
Regarding claims 32 and 33 and the limitation “wherein the oil comprises at least 30% by weight arachidonic acid. ” and “wherein the oil comprises at least 30% by weight docosahexaenoic acid.”, Cherinko teaches that the oil may comprise these amounts of ARA and DHA,([0052]).
Regarding claims 34, 35 and 36 and the limitations “wherein the oil has an anisidine value of less than about 50. ”, “wherein the oil has a phosphorus content of about 8 ppm or less.  ”, and “wherein the oil has a peroxide value of less than about 5 meq/kg.  ”,  Cherinko teaches the method obtains oil with the claimed properties, ([0032], [0034]).  Cherinko further describes crude oil isolated by the method consistent with the properties claimed (Tables 1, 5, 6, 7 and 11).
Regarding claim 41 and the limitation “wherein (a) and (b) are combined together to form a one-step lysing and demulsifying step”, Cherinko teaches the process of lysing and 
Regarding claim 42, and the limitation “, wherein (c) further comprises raising the pH of the demulsified lysed cell composition.”, As Cherinko teaches the raising of pH is for the purpose of demulsifing the cells, and teaches that multiple rounds of base can be added, these steps can be considered to be part of step c, ([0013]).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cherinko, Kunas and Patinier as applied to claims 1-8, 10-20, 22-27, 29-36, 41-42, 45, and 47 above, and further in view of Reucker (USP 7351558/IDS submitted).
	Regarding claim 40 and the limitation “wherein (b) further comprises adding an acid in an amount of from about 0.5% to about 20%, by weight, lysed cell composition. “, for a discussion of what Cherinko teaches, see the above section.  Cherinko further demonstrates that the process of lysing the cells lowers the pH of the composition in the examples.  Cherinko does not teach a process of adding acid.  The addition of an acid however would have been obvious based on the teaching of Reucker in the same field of endeavor. 
	In the same field of endeavor of obtaining microbial oils by lysing cells and demulsifying the resulting lysed cellular composition, Reucker  teaches that citric acid can be added and citric acid chelates divalent metal ions, “Citric acid is also added to remove divalent metal ions by chelation. (Col 5 Ln 28-30)”.  One of ordinary skill in the art would thus have found it obvious that Citric Acid could be added to the lysed cell composition prior for purposes of chelating divalent metal ions in the method of Cherinko, 
The amount of acid added can be considered a result effective variable as it serves as a chelator for a component which aids removal of an undesirable contaminant.  One of ordinary skill in the art would thus find it obvious to optimize the amount of citric acid added, and thus arrive at the claimed range of added acid and the resulting claimed acidic pH of resulting from the addition. 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
The addition of a poly-protic acid will result in the lowering of the pH.  This process will render obvious adding acid to the pH range claimed, as the pH of the compositions taught by Cherinko include slight basic pHs and the pH of these compositions are lowered following the lysis of the cells.
Further the claimed range of added acid comprises a vast range of added acid, 0.5 to 20% by weight, and the type of acid added is not limited.  These factors suggest that the neither .

Allowable Subject Matter
Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657